Name: Commission Regulation (EEC) No 444/89 of 22 February 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 /14 Official Journal of the European Communities 23. 2. 89 COMMISSION REGULATION (EEC) No 444/89 of 22 February 1989 fixing the amount of die subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of. maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 275/89 0, Article 1 Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 ( ¢% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 250/89 f), as last amended by Regulation (EEC) No 397/89 ( «) ; 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 23 February 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 250/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : Whereas, in the absence of the target price for the 1989/90 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the Article 2 This Regulation shall enter into force on 23 February 1989. 0 OJ No 172, 30. 9 . 1966, p. 3025/66. $ OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 32, 3 . 2. 1989, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10. o OJ No L 30, 1 . 2. 1989, p. 33. (  ) OJ No L 45, 17. 2. 1989, p. 17. 0 OJ No L .266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3. 1986, p. 47. ( ») OJ No L 183, 3. 7. 1987, p. 18. 23. 2. 89 Official Journal of the European Communities No L 51 /15 This Regulation shall be binding in -its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 (&gt;) 1 . Gross aids (ECU) :  Spain 0,580 0,580 0,580 0,580 0,580 1,170 - Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20338 20,413 20,650 20,887 20,887 18,580 2. Final aids : II li (a) Seed harvested and processed in : || Ill I  Federal Republic of Germany \\ \\ (DM) 48,41 48,59 49,15 49,71 49,71 44,39  Netherlands (Fl) 54,01 54,21 54,84 55,47 55,47 49,48  BLEU (Bfrs/Lfrs) 982,06 985,68 997,12 1 008,57 1 008,57 897,17  France (FF) 149,08 149,59 151,37 153,16 153,16 136,20  Denmark (Dkr) 178,11 178,76 180,85 182^4 182^4 162,72  Ireland ( £ Irl) 16,581 16,638 16,836 17,034 17,034 15,149  United Kingdom ( £) 13,071 13,114 13,272 13,415 13,415 11,851  Italy (Lit) 32 043 32 152 32 502 32 782 32 782 28 882  Greece (Dr) 2 466,60 2 470,28 2 491,75 2 511,01 2 511,01 2 161,64 (b) Seed harvested in Spain and \ ||Il\ processed : l \  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 180,43  in another Member State (Pta) 3 221,49 3 235,27 3 266,14 3 292,67 3 292,67 2 979,91 (c) Seed harvested in Portugal and processed : l \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 400,11 4 413,40 4 456,96 4 489,16 4 489,16 4 029,31 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 51 /16 Official Journal of the European Communities 23. 2. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 (") . 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,080 3,080 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,838 22^13 23,150 23387 23387 21,080 2. Final aids : \ l \ I (a) Seed harvested and processed in : \  Federal Republic of Germany \ \ \ \ (DM) 54,31 54,49 55,05 55,61 55,61 50,29  Netherlands (Fl) 60,63 60,83 61,46 62,09 62,09 56,10  BLEU (Bfrs/Lfrs) 1 102,78 1 106,40 1 117,84 11 29,29 1 129,29 1 017,89  France (FF) 168,04 168,55 170,33 172,12 172,12 155,17  Denmark (Dkr) 200,22 200,86 202^5 205,04 205,04 184,83  Ireland ( £ Irl) 18,691 18,747 18,945 19,144 19,144 17,258  United Kingdom ( £) 14,758 14,801 14,959 15,103 15,103 13,539  Italy (Lit) 36 130 36 239 36 590 36 869 36 869 32 970  Greece (Dr) 2 856,65 2 860,33 2 881,80 2 901,06 2 901,06 2 551,69 (b) Seed harvested in Spain and II II processed : Il \\\\  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 565,96  in another Member State (Pta) 3 607,02 3 620,80 3 651,67 3 678,21 3 678,21 3 365,44 (c) Seed harvested in Portugal and ||||lili processed : \  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 870,13 4 883,42 4 926,98 4 959,18 4 959,18 4 499,33 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 23. 2. 89 Official Journal of the European Communities No L 51 /17 ANNEX III Aids to sunflower seed (amounts per 100 ke) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 24,969 5,170 0,000 25,597 5,170 0,000 26,058 5,170 0,000 25,924 5,170 0,000 25,924 2. Final aids : I I (a) Seed harvested and processed in (') : \ l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 59,35 66,28 1 205,68 184,09 219,02 20,476 16,182 39 588 3 173,77 60,83 67,93 , 1 236,00 188,93 224,60 21,014 16,616 40 632 3 281,94 61,91 69,15 1 258,26 192,45 228,69 21,407 16,931 41 360 3 344,69 61,60 68,80 1 251,79 19131 227,46 21,279 16,809 41 004 3 290,03 61,60 68,80 1 251,79 191,31 227,46 21,279 16,809 41 004 3 290,03 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 970,59 797,28 4 064,61 797,28 4 128,40 797,28 4 101,82 797,28 4 101,82 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 973,42 6 796,20 0,00 7 095,62 6 91530 0,00 7 184,21 7 001,63 0,00 7 14432 6 962,76 0,00 7 144,32 6 962,76 3. Compensatory aids :  in Spain (Pta) 3 921,42 4 018,34 4 083,09 4 058,44 4 058,44 4. Special aid :  in Portugal (Esc) 6 796,20 6 915,30 7 001,63 6 962,76 6 962,76 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into die currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,084090 2,081150 2,077860 2,074830 2,074830 2,065110 Fl 2,354200 2351560 2348270 2345040 2,345040 2335540 Bffs/Lfrs 43,692100 43,670600 43,653300 43,640000 43,640000 43,577500 FF 7,097920 7,102370 7,107300 7,111140 7,111140 7,124050 Dkr 8,115020 8,112110 8,109550 8,107600 8,107600 8,107370 £Irl 0,785064 0,784336 0,783736 0,783624 0,783624 0,783375 £ 0,639982 0,641309 0,642645 0,643894 0,643894 0,648090 Lit 1 526,54 1 530,65 1 535,77 1 540,73 1 540,73 1 555,04 Dr 174,18700 1 74,90800 175,82300 176,70900 176,70900 1 80,96600 Esc 171,22300 171,66900 172,11600 172,68700 172,68700 174,59000 Pta 129,74900 130,18700 130,66600 131,11800 131,11800 132,49000